UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7174


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOEY ANTRONE CARROLL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:18-cr-00048-KDB-DSC-4)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joey Antrone Carroll, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joey Antrone Carroll appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. After reviewing the record, we

conclude that the district court did not abuse its discretion in denying Carroll’s motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review),

cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021); see also United States

v. High, 997 F.3d 181, 189 (4th Cir. 2021) (affirming district court order denying

compassionate release where “[t]he court’s rationale . . . was both rational and legitimate

under [18 U.S.C. § 3553(a)]” and “the court sufficiently explained its denial to allow for

meaningful appellate review” (internal quotation marks omitted)). We therefore affirm the

district court’s order. United States v. Carroll, No. 5:18-cr-00048-KDB-DSC-4 (W.D.N.C.

entered July 27, 2020 & filed July 28, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2